Citation Nr: 0321192	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating greater than 
10 percent for residual scar from head injury.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The issues of an increased rating for residual scar from head 
injury and entitlement to TDIU are addressed in the REMAND 
portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Manifestations of the veteran's PTSD include subjective 
complaints including depression, impatience, being easily 
angered, increased anxiety in crowded places, problems 
dealing with authority, and impaired concentration and memory 
when under stress.  Objectively, the record shows only 
slightly flattened affect and some problem with abstraction 
ability.  There is no evidence of symptoms such as speech 
abnormality indicative of thought disorder, impaired 
cognition, weekly or more frequent panic attacks, memory 
loss, or impaired judgment.  

3.  The veteran has maintained successful interpersonal 
relationships with his wife of many years and various family 
members.  He left his last job due to physical illness rather 
than PTSD symptoms.  VA examiners have found that the veteran 
should be able to work successfully, under the appropriate 
circumstances.  The veteran has never had a psychiatric 
hospitalization.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA 
with respect to the PTSD claim.  That is, by way of the March 
2001 rating decision and the July 2002 statement of the case, 
the RO provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in a 
letter dated in November 1997, the RO explained the types of 
evidence, including VA and private medical evidence, needed 
for the appeal and indicated what information it needed from 
the veteran to assist him with securing that evidence.  More 
specifically, in a November 2001 letter, the RO explained the 
statutory requirements with respect to notice and assistance, 
including VA's obligation to obtain evidence and the 
veteran's responsibility to provide evidence or information 
needed to secure evidence.  The Board is satisfied that the 
veteran has been afforded all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has obtained VA 
treatment records identified by the veteran, as well as 
relevant medical examinations.  See 38 U.S.C.A. § 5103A; 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
the RO has received submissions of medical evidence directly 
from the veteran and his representative.  The veteran has not 
identified or authorized the release of any private medical 
evidence.  The Board finds no indication or allegation that 
additional relevant evidence remains outstanding.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the RO 
has provided all required notice and assistance, the Board 
may proceed to adjudicate the appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted his original claim for service 
connection for PTSD in September 1997.  A VA psychiatric 
examination performed in December 1997 was significant for a 
history of alcohol abuse.  The veteran denied having 
flashbacks or nightmares of war-like situations.  He 
occasionally woke up in a sweat and yelling.  He tended to 
get depressed about financial problems.  He denied other 
symptoms.  The veteran and his wife had been married for 30 
years.  With respect to daily activities, the veteran was 
still recovering from treatment for carcinoma and was fairly 
idle.  Mental status examination was essentially normal.  

VA medical records beginning in February 1999 reflect regular 
mental health treatment appointments.  Intake assessment 
notes dated in February 1999 showed a remote history of 
alcohol abuse.  There was no prior psychiatric medication or 
hospitalization.  He and his wife had been married for 32 
years.  He had recent legal issues stemming from a family 
dispute.  The veteran has retired from working as a car 
dealership manager due to physical disability.  Leisure 
activities included golf, though he had not played for some 
time.  Mental status examination was significant only for 
slight flattened affect and inability to verbalize meanings 
of proverbs.  It was noted that additional screening was 
needed to verify a diagnosis of PTSD.  However, the Global 
Assessment of Functioning (GAF) score provided was 40.  
Further evaluation dated later in February 1999 and March 
1999 disclosed no additional symptoms.  The veteran was 
started on nefazodone.  Notes dated in May 1999 indicated 
that the veteran returned to work at the car dealership, but 
experienced increased stress and anxiety.  He was able to 
tell the manager that he was not able to work the requested 
number of hours.  Entries dated in August 1999 reflected 
problems with conflict at work.  The GAF score at that time 
was 48.  

In a May 1999 statement, the veteran described having 
problems with authority in the workplace since returning from 
Vietnam.  He also worked long hours, seeking recognition and 
acknowledgement.  Currently, the veteran angered easily and 
was unable to tolerate stress from other people.  He was very 
inpatient.  He described nightmares he thought were related 
to the dark places he was in during service, as well as 
flashbacks he had.  He also had a history of alcohol abuse 
and difficulty relating to his children when they were 
younger.  

A May 1999 statement from the veteran's treating therapists 
at VA related that the veteran was being treated with 
medications and psychotherapy for PTSD.  It was noted that 
the veteran had more problems coping with PTSD since he had 
to quit his job due to physical illness.  Working long hours 
had previously allowed him to escape problems related to 
PTSD.    

Records from the Social Security Administration received in 
November 1999 indicated that the veteran was in receipt of 
disability benefits for physical illness.   

The veteran testified at a personal hearing in December 1999.  
He stated that he had problems with depression and dealing 
with authority since serving in Vietnam.  He woke up from 
nightmares in a cold sweat, less so now than immediately 
after service.  He denied ever feeling suicidal.  He was 
currently undergoing therapy, which included an anti-
depressant medication.  At the hearing, the veteran submitted 
medical records of remote treatment in 1985 and 1986.  

Additional VA records reflect treatment through October 2001.  
In February 2000, the veteran described recent flashbacks of 
soldiers in the hospital with missing limbs.  GAF score 
recorded later that month was 45.  The report of 
psychological evaluation performed in February 2000 related a 
history of increased problems with PTSD symptoms since the 
veteran's diagnosis of cancer in 1997.  He had nightmares and 
flashbacks once every month or two, avoided war-related 
stimuli, had exaggerated startle response, and had difficulty 
concentrating and some memory loss.  He felt close and 
affectionate with his family.  Psychological testing 
essentially confirmed the diagnosis of PTSD, but suggested a 
less severe case than was often found with in-country 
veterans seeking benefits for PTSD.  It was also noted that 
testing suggested additional traits that could be 
longstanding in nature and interfere with functioning.  Notes 
dated in September 2000 showed a GAF score of 50.  It was 
noted that the veteran suffered from irrational excessive 
anxiety and worry about life circumstances.  In November 
2000, the veteran went hunting with his grandchildren.  He 
related that he froze when the guns started firing.  He did 
not remember having a flashback.  The GAF score was 55.  
Notes dated in May 2001 indicated that the veteran was 
experiencing problems; May was usually a bad month due to 
intrusive thoughts and hypervigilance secondary to 
anniversaries related to deaths in the family.  He 
experienced significant anxiety recently when exposed to a 
group of Asian people.  He felt much better after the 
exposure ended.  It was noted that the veteran was seeking 
unemployability compensation due to his problems with memory, 
concentration, and overall ability to handle stress.  He had 
not worked for years; attempts to maintain employment had 
failed or lasted for only short periods of time.  The GAF 
score recorded in September 2001 was 60.     

A follow-up statement from the veteran's VA treating 
therapists dated in October 2001 indicated that the veteran's 
PTSD was currently stable but that he often exhibited 
intermittent exacerbations of symptoms based on external 
stress.  He usually managed his day without difficulty, but 
he often became anxious and agitated if too many demands were 
placed on him.  He typically planned his day to avoid 
surprises or undue expectations.  The veteran's anxiety often 
lead to memory and concentration problems, as well as 
secondary physical problems.  It was noted that he had a 
supportive family and participated in therapy that included 
medications.  The veteran had tried to return to work 
approximately two years ago.  The statement explained that 
the veteran had worked at a car dealership until it became 
too stressful.  He quit due to inability to handle the 
demands and expectations associated with that type of 
employment.  When he attempted to return to work, the veteran 
noticed more frequent episodes of verbal agitation with co-
workers and customers.  He attempted to keep working for 
three to six months before he was advised to stop.  The VA 
therapists explained that it would be very difficult for the 
veteran to seek other employment opportunities; he would have 
significant difficulties concentrating on learning new tasks 
and would likely eventually exhibit the same problems with 
interpersonal relationships.  Therefore, the veteran had been 
advised to not seek employment.  

The veteran was afforded another VA psychiatric examination 
in November 2001.  Two examiners conducted the evaluation, 
which included a review of the claims folder.  Medications 
included nefazodone and trazodone, although he did not 
typically take the latter.  He continued VA therapy for PTSD.  
The report discussed the recent statement from the veteran's 
VA providers and the apparent onset of exacerbation of PTSD 
symptoms following the diagnosis of cancer.  The veteran 
remained married to his wife of 34 years.  He had frequent 
contact with his mother and a young goddaughter.  His 
previous legal problems had been resolved without further 
difficulty.  The veteran last worked for nine years as a car 
dealership manager.  He had previously worked at two other 
dealerships.  He stopped working when he went on disability 
for throat cancer.  When he left his last position, he was 
the supervisor.  When he attempted to return to work, it was 
as a sales person.  He had great difficulty with the 
supervisor and with being in a position of decreased 
authority.  He discontinued the job and was advised to not 
seek work.  Current symptoms included difficulty experienced 
with the noise from guns and fireworks during a recent 
hunting trip.  He had to retreat to his camper for about an 
hour.  He related improvement in irritability levels since 
his cancer diagnosis.  He had problems with his temper when 
he used to drink a lot; he denied being violent with people, 
but admitted to kicking down doors, etc.  He felt in better 
control since taking nefazodone.  The veteran claimed to be 
hypervigilant and described occasional interrupted sleep due 
to worry.  He denied suicidal ideation.  The veteran 
experienced increased anxiety in crowded places.  He avoided 
PTSD groups and talking about his Vietnam experiences, as 
well as experiences with alcohol abuse.  He quit drinking in 
1997 after the cancer diagnosis, but now drank about two 
beers a day to relax.  

On mental status examination, the veteran was oriented in all 
spheres.  Initial affect was annoyed after waiting for the 
appointment, but was later bored.  Although he reported his 
mood as "tearful all the time," affect on examination did 
not support that description.  There was no evidence of 
suicidal or homicidal ideation, hallucinations, or thought 
disorder.  Memory and cognition were intact.  The diagnosis 
was mild to moderate chronic PTSD and alcohol abuse in 
remission.  The GAF score was 64 for PTSD and 70 for alcohol 
abuse in remission.  The examiners noted that the veteran had 
very good work performance and reputation for nine years as 
the dealership manager but had difficulty returning to a 
position after the diagnosis and treatment of throat cancer.  
From his description, it appeared that the primary problem 
was that he was no longer in a position of authority.  The 
veteran was a very committed family man and very involved in 
his treatment.  His primary symptoms of alcohol abuse and 
irritability had improved in recent years.  His primary 
problem currently was increased anxiety in crowded places.  
The examiners concluded that, from this interview, the 
veteran's likelihood of success in some measure of employment 
that involved little supervision and little contact with the 
public was quite good.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (it is 
presumed that the veteran seeks the maximum benefit allowed, 
and a claim for an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to degree of disability is resolved in 
the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  38 C.F.R. § 4.130.  A 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A case may be referred for consideration of an extra-
schedular evaluation when there is evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the rating schedule.  
38 C.F.R. § 3.321(b)(1).  See VAOPGCPREC 6-96.

In this case, the veteran describes subjective symptoms 
including depression, impatience, being easily angered, 
increased anxiety in crowded places, problems dealing with 
authority, and impaired concentration and memory when under 
stress.  However, VA examinations and outpatient treatment 
records show only slightly flattened affect and some problem 
with abstraction ability.  There is no evidence of symptoms 
such as speech abnormality indicative of thought disorder, 
impaired cognition, weekly or more frequent panic attacks, 
memory loss, or impaired judgment.  The November 2001 VA 
examiners characterized the PTSD as mild to moderate.  The 
Board acknowledges that GAF scores of record range as low as 
48, reflecting serious symptoms or impairment.  However, 
review of the record fails to disclose objective indicia of 
symptoms consistent with the lower GAF scores.  Although the 
veteran receives medication and psychotherapy for PTSD, he 
has never had a psychiatric hospitalization.  

In addition, the veteran has maintained successful 
interpersonal relationships with his wife of many years and 
various family members.  Interpersonal problems with family 
members is attributed by the veteran to alcohol abuse, which 
has been in remission since 1997.  Although the October 2001 
VA statement indicates that the veteran left his job as a car 
dealership manager essentially due to stress, other evidence 
of record shows that the veteran stopped working and started 
receiving Social Security disability benefits following 
diagnosis and treatment of cancer.  In fact, initial medical 
reports indicated that the veteran stress and anxiety 
increased when he left the job.  The veteran found that he 
was unable to return to work when he attempted to do so as a 
sales person, rather than as the dealership manager.  Despite 
the October 2001 VA statement relating advice not to pursue 
work, the November 2001 VA examiners concluded that, under 
the right circumstances, the veteran should be able to work 
successfully.  The Board finds this determination to be 
consistent with the relative lack of significant abnormal 
findings on examination.  Accordingly, in light of this 
discussion, the Board cannot conclude that the overall 
disability picture more closely approximates the criteria for 
the next higher rating for PTSD.  38 C.F.R. § 4.7.  There is 
similarly no basis to refer the case for consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  Therefore, 
the Board finds that the preponderance of the evidence is 
against an initial disability rating greater than 30 percent 
for PTSD.  38 C.F.R. § 4.3.  The appeal with respect to this 
issue is denied.         


ORDER

An initial disability rating greater than 30 percent for PTSD 
is denied.  


REMAND

A remand is required on the issues of entitlement to an 
increased initial rating for residual scar from head injury 
and for entitlement to TDIU.  

First, review of the record shows that the veteran has had 
only one VA examination for evaluation of the service-
connected scar, which was performed in December 1997, more 
than five years ago.  VA has a duty to assist a veteran in 
developing facts pertinent to his claim.  38 U.S.C.A. § 
5103A.  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  Therefore, a remand is required to 
secure a new examination.  The Board also notes that, during 
the appeal, VA promulgated new regulations concerning the 
evaluation of skin disabilities, including scars, effective 
August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. pt. 4).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Review of the claims 
folder finds insufficient evidence for proper consideration 
of the amended rating criteria.  The examination secured on 
remand must include consideration of the amended criteria.  
Lastly, the Board finds, with respect to this particular 
issue, no notice from the RO to the veteran that complies 
with VCAA requirements.  See 38 U.S.C.A. § 5103.  The RO must 
correct this deficiency on remand.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).    

Second, the RO denied the veteran's claim for entitlement to 
TDIU in a July 2002 rating decision.  The Board construes 
statements in the August 2002 VA Form 9, Appeal to Board of 
Veterans' Appeals, as a notice of disagreement with that 
denial.  Because the notice of disagreement placed the issue 
in appellate status, the matter must be remanded so that the 
RO may issue a statement of the case.  38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of entitlement to TDIU.  
It should afford the applicable time in 
which to perfect the appeal, and proceed 
accordingly.  

2.  With respect to the issue of 
entitlement to an initial disability 
rating greater than 10 percent for 
residual scar from head injury, the RO 
should take the appropriate steps to 
comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should afford 
the appropriate period of time for 
response.  

3.  The RO should arrange for the veteran 
to be scheduled for the dermatology 
examination to determine the nature and 
severity of disability from residual scar 
from head injury.  The claims folder must 
be made available to the examiner for the 
examination.  The examiner should 
describe the extent of disfigurement or 
deformity resulting from the scar, noting 
the presence (or absence) and extent or 
area of tissue loss, distortion, measured 
area of the scar, depression or 
elevation, adherence to underlying 
tissue, hypo- or hyperpigmentation, type 
and measured area of abnormal skin 
texture, and area of indurated or 
inflexible skin.  Color photographs 
should be included with the examination 
report if deemed necessary or helpful.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

5.  After completing any other necessary 
development, the RO should readjudicate 
the issue of entitlement to an initial 
disability rating greater than 10 percent 
for residual scar from head injury, to 
include consideration of the amended 
rating criteria for skin disabilities.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



